 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 1 of 16 PageID #: 613




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

TIMOTHY M. MORGAN,                              )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 4:19 CV 2358 ACL
                                                )
ANDREW SAUL,                                     )
                                                 )
       Commissioner of Social Security,         )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff Timothy M. Morgan brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Social Security Administration Commissioner’s denial of his applications

for Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act and

Supplemental Security Income (“SSI”) under Title XVI of the Act.

       An Administrative Law Judge (“ALJ”) found that, despite Morgan’s severe impairments,

he was not disabled as he had the residual functional capacity (“RFC”) to perform work existing

in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be reversed and

remanded for further proceedings.




                                                                                      Page 1 of 16
    Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 2 of 16 PageID #: 614




                                       I. Procedural History

          Morgan filed his applications for benefits on June 29, 2016, claiming that he became

unable to work on April 1, 2011. 1 (Tr. 203-17.) In his Disability Report, Morgan alleged

disability due to depression, bipolar disorder, ADD, OCD, sleep apnea, restless leg syndrome,

PTSD, mania, diarrhea, and suicidal thoughts. (Tr. 233.) His applications were denied

initially. (Tr. 130-31.) Following an administrative hearing, Morgan’s claims were denied in a

written opinion by an ALJ, dated September 24, 2018. (Tr. 13-22.) Morgan then filed a

request for review of the ALJ’s decision with the Appeals Council, which was denied on July 9,

2019. (Tr. 1-4.) Thus, the decision of the ALJ stands as the final decision of the

Commissioner. See 20 C.F.R. §§ 404.981, 416.1481.

          In this action, Morgan argues that the ALJ “failed to properly evaluate opinion evidence.”

(Doc. 18 at 3.) He also contends that the ALJ “failed to properly evaluate RFC.” Id. at 11.


II. The ALJ’s Determination

          The ALJ first found that Morgan met the insured status requirements of the Social

Security Act through December 31, 2016. (Tr. 15.) She next found that Morgan had not

engaged in substantial gainful activity since July 1, 2016, the alleged onset date. Id. The ALJ

concluded that Morgan had the following severe impairments: post-traumatic stress disorder

(“PTSD”), attention deficit hyperactivity disorder (“ADHD”), bipolar disorder, major depressive

disorder, and anxiety. Id. The ALJ found that Morgan did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. (Tr. 16.)


1
    At the administrative hearing, Morgan amended his alleged onset date to July 1, 2016. (Tr. 64.)
                                                                                      Page 2 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 3 of 16 PageID #: 615




        The ALJ made the following determination regarding Morgan’s RFC:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform a full range of work at all
        exertional levels but with the following nonexertional limitations: he is limited to
        no unprotected heights, no ladders ropes and scaffolds. He is limited to simple,
        routine and repetitive tasks, few changes in work setting, only occasional
        interactions with supervisors and coworkers, and no interactions with the general
        public.

(Tr. 17-18.)

        The ALJ found that Morgan was unable to perform any past relevant work, but was

capable of performing other jobs existing in significant numbers in the national economy. (Tr.

21.) The ALJ therefore concluded that Morgan was not under a disability, as defined in the

Social Security Act, from July 1, 2016, through the date of the decision. Id.

        The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits protectively filed on June 29, 2016, the claimant
               is not disabled under sections 216(i) and 223(d) of the Social
               Security Act.

               Based on the application for supplemental security income
               protectively filed on June 29, 2016, the claimant is not disabled
               under section 1614(a)(3)(A) of the Social Security Act.

(Tr. 22.)


                                      III. Applicable Law

III.A. Standard of Review

        The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less


                                                                                      Page 3 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 4 of 16 PageID #: 616




than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the


                                                                                     Page 4 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 5 of 16 PageID #: 617




evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted). See also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner


                                                                                       Page 5 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 6 of 16 PageID #: 618




looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or

handling; (2) capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and

remembering simple instructions; (4) use of judgment; (5) responding appropriately to

supervision, co-workers, and usual work situations; and (6) dealing with changes in a routine

work setting. Id. § 416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The

sequential evaluation process may be terminated at step two only when the claimant’s

impairment or combination of impairments would have no more than a minimal impact on his

ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks

omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to



                                                                                       Page 6 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 7 of 16 PageID #: 619




determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his or his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n.5

(8th Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant

numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner



                                                                                      Page 7 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 8 of 16 PageID #: 620




will find that the claimant is disabled. 20 C.F.R. §416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

       The evaluation process for mental impairments is set forth in 20 C.F.R. §§ 404.1520a,

416.920a. The first step requires the Commissioner to “record the pertinent signs, symptoms,

findings, functional limitations, and effects of treatment” in the case record to assist in the

determination of whether a mental impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1). If it is determined that a mental impairment exists, the Commissioner must

indicate whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must then rate the

degree of functional loss resulting from the impairments. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to a level of

severity which is incompatible with the ability to perform work-related activities. See id. Next,

the Commissioner must determine the severity of the impairment based on those ratings. See 20

C.F.R. §§ 404.1520a(c), 416.920a(c). If the impairment is severe, the Commissioner must

determine if it meets or equals a listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2),

416.920a(c)(2). This is completed by comparing the presence of medical findings and the rating

of functional loss against the paragraph A and B criteria of the Listing of the appropriate mental

disorders. See id. If there is a severe impairment, but the impairment does not meet or equal

the listings, then the Commissioner must prepare an RFC assessment. See 20 C.F.R. §§

404.1520a(c)(3), 416.920a(c)(3).

                                          IV. Discussion

       Morgan first argues that the ALJ erred in evaluating the opinion evidence. Specifically,



                                                                                        Page 8 of 16
 Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 9 of 16 PageID #: 621




he contends that the ALJ should have given significant, if not controlling, weight to the opinions

of treating psychiatrist Arturo Taca, M.D. Morgan argues that this error resulted in an RFC

determination that is not supported by the medical evidence.

       “It is the ALJ’s function to resolve conflicts among the various treating and examining

physicians.” Tindell v. Barnhart, 444 F.3d 1002, 1005 (8th Cir. 2006) (quoting Vandenboom v.

Barnhart, 421 F.3d 745, 749-50 (8th Cir. 2005) (internal marks omitted)). The opinion of a

treating physician will be given “controlling weight” only if it is “well supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] record.” Prosch v. Apfel, 201 F.3d 1010, 1012-13 (8th Cir. 2000).

The record, though, should be “evaluated as a whole.” Id. at 1013 (quoting Bentley v. Shalala,

52 F.3d 784, 785-86 (8th Cir. 1997)). The ALJ is not required to rely on one doctor’s opinion

entirely or choose between the opinions. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 2011).

Additionally, when a physician’s records provide no elaboration and are “conclusory checkbox”

forms, the opinion can be of little evidentiary value. See Anderson v. Astrue, 696 F.3d 790, 794

(8th Cir. 2012). Regardless of the decision the ALJ must still provide “good reasons” for the

weight assigned the treating physician’s opinion. 20 C.F.R § 404.1527(d)(2).

       The ALJ must weigh each opinion by considering the following factors: the examining

and treatment relationship between the claimant and the medical source, the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, whether the physician provides support for his findings, whether other evidence in

the record is consistent with the physician’s findings, and the physician’s area of specialty. 20

C.F.R. §§ 404.1527(c)(1)-(5), 416 .927(c)(1)-(5).




                                                                                     Page 9 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 10 of 16 PageID #: 622




       On April 17, 2016, Dr. Taca completed a “Psychiatric Assessment for Social Security

Disability Claim.” (Tr. 338.) Dr. Taca indicated that he had been seeing Morgan since 2008

for severe depression, bipolar disorder, PTSD, ADHD, and an anxiety disorder. Id. Dr. Taca

explained that Morgan had lost his son in a tragic drowning accident, which fuels his depression,

nightmares, anxiety, and flashbacks. Id. Morgan’s symptoms at that time were persistent

depression with anxiety, insomnia, nightmares, and flashbacks. Id. Dr. Taca stated that

Morgan had failed several anti-depressant medications and has responded better to anti-

psychotics and mood stabilizers, such as Lithium; and anti-seizure medications, such as Tegretol.

Id. Dr. Morgan expressed the opinion that, “due to his chronic, persistent depression, [Morgan]

is not able to maintain meaningful employment.” Id.

       Dr. Taca completed a “Medical Source Statement: Psychiatric” on May 21, 2018. (Tr.

473-74.) Dr. Taca listed Morgan’s diagnoses as bipolar disorder, PTSD, and ADHD. (Tr.

473.) Morgan had been compliant with his medications. Id. Dr. Taca indicated that Morgan

had required inpatient hospitalization for his mental impairments on November 5, 2017. Id.

Dr. Taca indicated that Morgan was likely to be absent from work due to his impairments more

than three times a month. Id. He expressed the opinion that Morgan had extreme limitations in

his ability to manage his psychologically based symptoms and ability to maintain personal

hygiene and attire appropriate to a work setting. Id. Dr. Taca found that Morgan had marked

limitation in the following areas: cooperating with others; handling conflicts with others; keeping

social interactions free of excessive irritability, sensitivity, argumentativeness, or suspiciousness;

initiating and performing a task that he understands; working at an appropriate and consistent

pace; completing tasks in a timely manner; ignoring or avoiding distractions while working;

changing activities of work settings without being disruptive; working close to or with others



                                                                                      Page 10 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 11 of 16 PageID #: 623




without interrupting or distracting them; sustaining an ordinary routine and regular attendance at

work; working a full day without needing more than the allotted number or length of rest periods

during the day; responding to increased demands; adapting to changes in his environment or to

demands that are not already part of his daily life; distinguishing between acceptable and

unacceptable work performance, and setting realistic goals. Id. Dr. Taca found that Morgan

had moderate limitations in all other areas. Id.

        The ALJ indicated that she was assigning “little weight” to Dr. Taca’s opinions. (Tr.

20.) The ALJ stated that Dr. Taca had seen Morgan monthly since April 2008, which “positions

him well to provide an opinion on the claimant’s abilities.” Id. The ALJ stated that Dr. Taca’s

opinions, however, are “generally inconsistent with and not supported by the record as a whole.”

Id. She found that Morgan’s condition “is generally stable so long as he is consistent with his

medication,” and that his mental status examinations have been “generally unremarkable when

he is consistent with his medication.” Id. The ALJ noted that Dr. Taca’s opinion that Morgan

is unable to work is an issue reserved for the Commissioner. Id.

       If the ALJ discounts a treating physician’s opinion, she should give “good reasons” for

doing so. Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007); 20 CFR § 404.1527(c)(2).

The ALJ did not give good reasons here.

       As the ALJ acknowledged, Dr. Taca saw Morgan monthly since April 2008 for treatment

of his various mental impairments. Dr. Taca’s treatment notes during the relevant period are

summarized below:

       On July 1, 2016, Morgan reported that he was very upset that he had been denied

disability benefits. (Tr. 342.) Morgan was more depressed, was experiencing more

nightmares, and was crying more. Id. He stated: “I’m having more nightmares of being



                                                                                   Page 11 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 12 of 16 PageID #: 624




killed…I’m worse than I’ve ever been.” Id. On mental status exam, Morgan’s mood was

“worse” and his affect was “constricted.” Id. Dr. Taca noted that he was well-groomed,

cooperative and friendly, his thought process was goal directed and logical, his thoughts were

absent of suicidal or homicidal intent, he did not appear to be reacting to internal or external

stimuli, his fund of knowledge was good, and his insight and judgment were “fair to good.” Id.

He diagnosed Morgan with ADHD, bipolar disorder, and PTSD, and assessed a GAF score of

45-50. Id. Dr. Taca continued Morgan’s prescriptions of Adderall, 2 Lithium, Trazodone, 3

Equetro, 4 Gabapentin, 5 and Xanax. 6 (Tr. 343.) At Morgan’s next visit on August 2, 2016, Dr.

Taca noted that Morgan had been admitted to the psychiatric ward at St. Anthony’s Hospital

after he had attempted suicide by taking an overdose of his girlfriend’s sleeping pills. (Tr. 397.)

Morgan stated that he was “too stressed out and couldn’t handle it and I was out of my meds.”

Id. He indicated that he was unable to get his prescription of Lithium filled on the holiday

weekend and became manic. Id. On examination, Morgan’s mood was “pretty stressed out

today” and his affect was constricted. Id. Dr. Taca’s other findings and diagnoses remained

unchanged. Id. Dr. Taca continued Morgan’s medications and prescribed an additional

medication for his nightmares. (Tr. 398.) In September 2016, Morgan reported that he was

still experiencing nightmares, moderate to severe depression, racing mind, interrupted sleep, and




2
 Adderall is a stimulant medication indicated for the treatment of ADHD. See WebMD,
http://www.webmd.com/drugs (last visited September 21, 2020).
3
  Trazodone is indicated for the treatment of depression. See WebMD,
http://www.webmd.com/drugs (last visited September 21, 2020).
4
  Equetro is an anti-epileptic drug indicated for the treatment of seizures as well as bipolar
disorder. See WebMD, http://www.webmd.com/drugs (last visited September 21, 2020).
5
 Gabapentin is an anti-epileptic drug indicated for the treatment of seizures as well as bipolar
disorder. See WebMD, http://www.webmd.com/drugs (last visited September 21, 2020).
6
  Xanax is a benzodiazepine indicated for the treatment of anxiety. See WebMD,
http://www.webmd.com/drugs (last visited September 21, 2020).
                                                                                      Page 12 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 13 of 16 PageID #: 625




anxiety. (Tr. 408.) On examination, Morgan’s mood was “not great” and his affect was

constricted. Id. Dr. Taca continued Morgan’s medications. (Tr. 409.) In October 2016,

Morgan reported that he was not doing well. (Tr. 526.) He was unable to get his Equetro filled

and felt depressed. (Tr. 526.) On exam, Morgan’s mood was “terrible”, and his affect was

constricted. Id. Dr. Taca continued his medications. (Tr. 527.) In December 2016, Morgan

reported no real change in his mood. (Tr. 521.) Dr. Taca found his affect was constricted. Id.

In January 2017, Morgan was “doing pretty good,” and his affect was “full and expressive.”

(Tr. 517.) At his next visit, Morgan reported he was still having nightmares of either himself or

kids dying. (Tr. 513.) He was experiencing increased anxiety because he attended a shower

that reminded him of the death of his son. Id. In March 2017, Morgan reported no “mood

events” since his last visit. (Tr. 511.) Dr. Taca found that his mood was “pretty stable,” and

his affect was “expressive.” Id. The following month, Morgan reported that his mood was

“fine”, and his affect was found to be “full and expressive.” (Tr. 509.) In May 2017, Morgan’s

grandchild was in the hospital and Morgan was having flashbacks of his son who died. (Tr.

505.) Morgan was not sleeping and felt like he was becoming manic. Id. On exam, Morgan’s

mood was “not good,” and his affect was constricted. Id. At his next visit, Morgan had no new

mood events to report. (Tr. 503.) On exam, his mood was “fine”, and his affect was full and

expressive. Id. In September 2017, Morgan’s mood was “great,” and his affect was full. (Tr.

501.)

        Dr. Taca’s treatment notes reveal Morgan’s mood fluctuated greatly, despite his

compliance with his medications. Dr. Taca only noted two brief instances of noncompliance

with medications. First, on August 2, 2016, Morgan reported that he had been unable to get his

prescription of Lithium filled the holiday weekend prior to his admission for attempting suicide.



                                                                                   Page 13 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 14 of 16 PageID #: 626




(Tr. 397.) Next, in October 2016, Morgan reported that he was unable to get his Equetro filled

and felt depressed. (Tr. 526.)

       Morgan, however, also reported exacerbations when he was taking his medications. For

example, in September 2016, Morgan reported that he was still experiencing nightmares,

moderate to severe depression, racing mind, interrupted sleep, and anxiety. (Tr. 408.) Dr. Taca

found Morgan’s affect was constricted on examination. Id.        In February 2017, Morgan

reported experiencing nightmares of either himself or kids dying and increased anxiety. (Tr.

513.) In May 2017, Morgan was having flashbacks of his son who died, was not sleeping, and

felt like he was becoming manic. (Tr. 505.) On exam, Morgan’s mood was “not good,” and

his affect was constricted. Id. Thus, the ALJ’s finding that Morgan was “generally stable” as

long as he was consistent with his medication is not supported by the record.

       The ALJ also found that Morgan’s mental status examinations have been generally

unremarkable when he is consistent with his medications. Dr. Taca’s treatment notes reveal

Morgan’s mood varied considerably, and Dr. Taca frequently found Morgan’s affect was

constricted. It is true that Dr. Taca consistently noted a logical, goal directed thought process,

and fair to good judgment and insight. The ALJ, however, failed to provide support for her

conclusion that the symptoms of bipolar disorder, PTSD, or anxiety were inconsistent with

exhibiting a normal thought process or fair judgment and insight. This constitutes medical

conjecture on the part of the ALJ. Dr. Taca documented changes in Morgan’s condition in the

narrative section of his report each month, as described above. These narrative summaries are

consistent with Dr. Taca’s statement that the death of Morgan’s son “fuels his depression,

nightmares, anxiety, and flashbacks.” (Tr. 338.)




                                                                                     Page 14 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 15 of 16 PageID #: 627




          In sum, Dr. Taca’s opinions were consistent with his own notes and treatment, which included

modifications to multiple medications. Dr. Taca’s opinions were also not inconsistent with the other

substantial evidence of record. Most significantly, Morgan was hospitalized on two occasions during

the relevant period for suicidal thoughts, including one attempted suicide by medication overdose. (Tr.

351, 434.) See Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir. 2000) (absent information from the

treating sources, it is not possible to ascertain a claimant’s ability to work without engaging in medical

conjecture); Dixon v. Barnhart, 324 F.3d 997 (8th Cir. 2003) (ALJ may not draw upon her own

inferences from medical reports.)

          Moreover, the record evidence here contained no other medical assessments that were

“supported by better or more thorough medical evidence” than that of Dr. Taca. See Bentley v.

Shalala, 52 F.3d 784, 785-86 (8th Cir. 1995). In her decision, the ALJ assigned the most weight

to the opinions of the non-examining state agency psychiatrist, Raphael Smith, Psy.D. Dr.

Smith expressed the opinion that Morgan can carry out simple work instructions; interact

adequately with the public, peers, and supervisors; and is capable of adapting to general and

usual changes in routine work settings. (Tr. 112-13.) The ALJ indicated that she was assigning

“some weight” to Dr. Smith’s opinions, while acknowledging that Morgan was more limited in

his ability to interact with others. (Tr. 20.)

          “[T]he opinions of nonexamining sources are generally...given less weight than those of

examining sources.” Wildman v. Astrue, 596 F.3d 959, 967 (8th Cir. 2010) quoting Willcockson

v. Astrue, 540 F.3d 878, 880 (8th Cir. 2008)). “These assessments alone cannot be considered

substantial evidence in the face of the conflicting assessment of a treating physician.” Singh v.

Apfel, 222 F.3d 448, 452 (8th Cir. 2000) (citing Henderson v. Sullivan, 930 F.2d 19, 21 (8th Cir.

1991)).



                                                                                     Page 15 of 16
Case: 4:19-cv-02358-ACL Doc. #: 22 Filed: 09/23/20 Page: 16 of 16 PageID #: 628




       Consequently, the undersigned finds that the ALJ failed to provide “good reasons” for

assigning little weight to Dr. Taca’s opinions. Dr. Taca was the only treating mental health

provider to provide an opinion regarding Morgan’s mental limitations. Given Dr. Taca’s

specialized field of practice and the length and nature of his treatment history with Morgan, he

was in the best position to render an opinion as to Morgan’s limitations. Dr. Taca provided a

sufficient explanation in support of his opinions, and his treatment notes lend further support.

        “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be

supported by some medical evidence of the claimant’s ability to function in the workplace.” See

Steed v. Astrue, 524 F.3d 872, 875 (8th Cir. 2008) (quoting Cox v. Astrue, 495 F.3d 614, 619 (8th

Cir. 2007)).

       The Court, therefore, finds that the RFC formulated by the ALJ is not supported by

substantial evidence. See Leiwe v. Astrue, No. 4:06 CV 196 DDN, 2007 WL 5117110, at *8

(E.D. Mo. Feb. 26, 2007) (holding that the ALJ must have some evidence to support her RFC

findings, even if the ALJ has lawfully rejected claimant’s evidence). The ALJ pointed to no

evidence in the record to support her finding that Morgan could perform a range of simple work.

       For the reasons discussed above, the ALJ’s determination is not based upon substantial

evidence on the record as a whole, and this matter will be reversed and remanded. Upon

remand, the ALJ shall properly consider the opinion evidence, obtain additional medical

evidence regarding Morgan’s mental limitations if necessary, and formulate a new RFC based on

the record as a whole.

                                              /s/ Abbie Crites-Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of September, 2020.


                                                                                    Page 16 of 16
